                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                 UNITED STATES DISTRICT COURT
                                   9                           NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                           ZANE HUBBARD,
                                  11                                                     Case No. 19-cv-05492-RS (PR)
                                                       Petitioner,
                                  12
Northern District of California




                                                v.
 United States District Court




                                                                                         ORDER OF TRANSFER
                                  13
                                           CONNIE GIPSON,
                                  14
                                                       Respondent.
                                  15

                                  16

                                  17           This federal habeas action, in which petitioner challenges convictions he received in
                                  18   the Kern County Superior Court, is TRANSFERRED to the Eastern District of California,
                                  19   as that is the district of conviction.1 28 U.S.C. §§ 1404(a), 2241(d); Habeas L.R. 2254-
                                  20   3(b). The Clerk shall transfer this action forthwith.
                                  21           Even if the action were to remain in this district, it would have to be dismissed as a
                                  22   second or successive petition that has not been authorized by the Court of Appeals. See
                                  23   28 U.S.C. § 2244(b)(3)(A). A prior federal habeas petition directed to the same
                                  24   convictions was denied on the merits. Hubbard v. Gipson, 1:13-cv-01758-LJO-JLT (E.D.
                                  25

                                  26   1
                                        Petitioner filed this suit in the District of Columbia, which transferred the action here
                                  27   because petitioner is imprisoned in this district. (Order of Transfer, Dkt. No. 3.)
                                       Challenges to criminal convictions should be heard in the district of conviction, however.
                                  28   28 U.S.C. §§ 1404(a), 2241(d); Habeas L.R. 2254-3(b).
                                   1   Cal. 2016).
                                   2           It appears petitioner also challenges prison disciplinary decisions he acquired at
                                   3   Corcoran State Prison, Wasco State Prison, and CSP-Sacramento, all of which are located
                                   4   in the Eastern District. (Pet., Dkt. No. 1 at 9-11.) Because these disciplinary decisions
                                   5   were taken in the Eastern District, any federal suits directed against them would have to be
                                   6   filed in that district.
                                   7           IT IS SO ORDERED.
                                   8                   1 2019
                                       Dated: October ___,
                                                                                          _________________________
                                   9
                                                                                             RICHARD SEEBORG
                                  10                                                       United States District Judge
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28                                                                             ORDER OF TRANSFER
                                                                                                             CASE NO. 19-cv-05492-RS
                                                                                      2
